Citation Nr: 0032879	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain with degenerative joint disease at L4 to L5.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





REMAND


The veteran had active duty from September 1981 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that the level of impairment that 
results from the symptomatology produced by her service 
connected back disability merits an evaluation in excess of 
the current 20 percent rating.  

A review of the claims folder indicates that the veteran was 
last afforded a VA examination of her low back disability 
more than three and a half years ago, in May 1997.  The VA 
has a duty to assist the veteran in the development of facts 
pertinent to a well grounded claim.  38 U.S.C.A. § 5107 (West 
1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that an evaluation of the 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Furthermore, while the 
examination report described objective evidence of exquisite 
pain on all movements of the lumbar spine, the examiner did 
not indicate whether or not this pain results in additional 
disability.  Any additional disability that results from 
pain, weakness, incoordination, or excess fatigability must 
be considered in the evaluation of the veteran's disability.  
38 C.F.R. §§ 4.40, 4.45 (2000).  See also DeLuca v. Brown, 8 
Vet. App. 321 (1995).  Therefore, the Board finds that the 
veteran should be scheduled for an additional VA examination 
in order to determine the current nature and severity of her 
service connected back disability.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her low back 
strain with degenerative joint disease 
since April 1996.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her low back 
strain with degenerative joint disease.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  
The range of motion of the lumbar spine 
in degrees should be noted, and the 
normal range of motion should be provided 
for comparison.  The examiner should 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected back disability.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbar 
spine, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected back disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





